Citation Nr: 0213119	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-18 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound of the right thigh, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increase in a 20 
percent rating for the residuals of a gunshot wound of the 
right thigh (rated as injury to muscle group XVII).  The 
veteran initially requested a hearing on appeal, but in 
February 2001 elected to attend an informal RO conference 
instead.  

By rating decision dated in September 2001, the veteran was 
granted a separate 10 percent rating for a tender scar, the 
point of entry for the gunshot wound of his right thigh.  In 
October 2001, he submitted a statement that he was satisfied 
with this 10 percent scar rating, but wished to continue the 
appeal of the 20 percent evaluation for the muscle injury 
residuals of the right thigh wound.  


FINDINGS OF FACT

Muscle injury residuals of a gunshot wound of the right thigh 
produce impairment which does not exceed that of moderate 
injury to group XVII.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the right thigh have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Code 
5317 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims an increase in a 20 percent rating for 
muscle injury residuals of a right thigh wound.  The file 
shows that through correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, he has been informed of the evidence necessary to 
substantiate the claim.  Identified medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 have been met.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the service medical records shows that in March 
1945 the veteran sustained a gunshot wound of the right 
buttock while on reconnaissance patrol.  The wound was 
dressed in the field.  It was later determined that a 25-
caliber bullet had penetrated the surface of the right thigh.  
The veteran was returned to duty after approximately two 
weeks.  

An examination was conducted by VA in November 1945.  At that 
time, the veteran complained that the wound hurt some and 
that the leg tended to stiffen when he walked.  Examination 
revealed a small circular, non-adherent, non-depressed scar 
on the lateral aspect of the right leg, upper third, near the 
gluteal fold.  The diagnosis was residual of a gunshot wound 
of the right thigh.  An X-ray study performed by VA in March 
1947 showed that there was a small shell fragment about 3 by 
5 mm within the soft tissue of the anterior-medial aspect of 
the right thigh about two cm below the lesser trochanter.  
The hip joint was not involved.  

An examination was conducted by VA in June 2000.  At that 
time, the veteran reported that he had had little trouble 
with the gunshot wound that he had received during service 
until the last couple of years when he began having radicular 
pain down the right leg.  He stated that he was uncomfortable 
with extended sitting or riding and needed to get up and move 
around when he had this pain in his leg.  He denied any motor 
or sensory changes.  On examination, there was a small, flat, 
nontender, approximately .5 inch scar to the lateral aspect 
of the lower right buttock.  There was no evidence of 
adherence to the tissue nor tissue loss beneath the injury.  
Motor and sensation were intact.  Straight leg raising was 
positive.  X-rays of the lumbar spine showed degenerative 
disc disease.  The impressions were sciatica of the right hip 
and post shrapnel wound of the right buttock with retained 
foreign bodies.  The examiner opined that the veteran's 
present symptoms were related to degenerative disc disease 
rather than to the retained metal foreign bodies.  

Medical records received from the veteran's private 
physicians, dated from 2000 to 2001, do not show treatment 
for the residuals of the veteran's gunshot wound of the right 
thigh.  

An examination was conducted by VA in June 2001.  The veteran 
complained of pain in the hip area all of the time, which was 
excruciating at times.  He was not on any medications for 
pain management.  Examination showed that the veteran walked 
with a normal gait and station.  He was able to walk on heels 
and toes without loss of balance, but only for a few seconds.  
Balance on one extremity was fairly reasonable for his age 
and the fact that he had degenerative joint disease of both 
knees.  It was noted that the veteran was able to get on and 
off the examination table without difficulty, but began to 
have some difficulty in the middle of the examination with 
pain in both knees.  On examination of the right hip and 
buttock area, he had an old healed, .5 inch long scar, which 
was mildly tender when pinched in the opposite direction, but 
otherwise nontender to touch.  There were no adhesions noted.  
There was no limitation on skin movement.  There was no 
swelling around the area and no unusual atrophy of the 
muscles.  Range of motion was limited with complaints of pain 
in the right knee and right hip; however, examination of the 
left hip produced similar range of motion and strength of 
muscles.  Patrick's test, where the lower extremity is 
attempted to be placed in external rotation and flexion at 
the same time, could not be performed with either the right 
or left lower extremity.  Examination showed discomfort in 
both knees, with some swelling.  Straight leg raising was 
negative, bilaterally, but there was marked bilateral 
hamstring tightness.  There was no atrophy of the lower 
extremity muscles.  Sensory function was normal.  X-ray 
studies showed a metallic fragment projecting in the medial-
posterior soft tissues just inferior to the lesser 
trochanter.  A small metallic foreign body was projected over 
the left scrotum.  There were mild degenerative changes of 
both hips.  The diagnoses were mild residuals of gunshot 
wound of the right buttock muscles, and degenerative joint 
disease of both hips, knees, and the lumbosacral spine.  The 
examiner commented that he did not think that the gunshot 
wound alone was causing all of the pain that the veteran was 
experiencing.  The veteran had limitation in range of motion 
of both hips that were attributed to the aging process.  The 
examiner noted that the veteran had no listing, favoring of 
the right side of the body or unusual atrophy of the muscles.  
Therefore, it was believed that the veteran had only minimal 
disability as a result of the gunshot wound.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

For injury of muscle group XVII, with moderate disability, a 
20 percent evaluation is warranted; for moderately severe 
disability, a 40 percent rating is warranted.  
38 C.F.R. § 4.73, Code 5317.  

Since shortly after service, the veteran has been service 
connected for residuals of a gunshot wound of the right 
thigh.  RO rating decisions over the years indicate that, 
even if multiple muscle groups are involved in the wound, the 
aggregate muscle injury (with elevation to the next higher 
level) is considered to be equivalent to no more than 
moderate (20 percent) impairment of muscle group XVII of the 
right thigh.  See 38 C.F.R. § 4.55.  [And, as noted in the 
introduction of the present Board decision, the RO has 
assigned a separate 10 percent rating for the right thigh 
gunshot wound scar.]




Regulation, 38 C.F.R. § 4.56, provides the following 
guidelines in evaluating muscle injuries:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet,  small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side. 

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally 
in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The veteran sustained a gunshot wound of the right lower 
extremity while in combat.  While he states that he recently 
has had increased disability of his right lower extremity, 
the medical evidence shows that this is not a residual of the 
gunshot wound.  Rather, doctors have found it to be the 
result of degenerative disc and joint disease that has 
developed bilaterally.  Two examinations have reached this 
conclusion after thorough evaluation of the medical records.  
A review of the medical records of the veteran's private 
physicians fails to disclose treatment for his gunshot wound 
residuals.  The last VA examination assessed the right thigh 
gunshot wound residals as being mild, and stated that the 
related impairment was minimal.  

The history and findings of the right thigh gunshot wound 
indicate that aggregate muscle impairment does not exceed 
that as found in moderate injury to muscle group XVII, and 
thus no more than a 20 percent rating is warranted.  The 
preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for muscle injury residuals 
of the right thigh wound.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for residuals of a gunshot wound of the 
right thigh is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

